DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered, but they are not fully persuasive; amendments, as discussed in the telephonic interview, may partially overcome the rejection as previously written; however, the rejection has been partially modified in response. 
The applicant’s arguments are as follows: Gupta does not teach or suggest using sub-perception stimulation for reprogramming or making any decision about whether to use sub- or supra-perception stimulation, and the citation to [0101] only discusses simulation during therapy, not reprogramming routines, and Hershey does not disclose using an algorithm to determine whether to use sub or supra perception either. The examiner notes that Gupta discloses reprogramming and the advantages thereof, stating, “By reprogramming the neuromodulation device (typically by independently varying the modulation energy on the electrodes), the VOA can often be moved back to the effective pain site without having to re-operate on the patient in order to reposition the lead and its electrode array.” ([0081]). In [0097], Gupta discloses, “The IPG 626 may also be operated to modify the programmed modulation parameters to actively control the characteristics of the electrical modulation energy output by the IPG 626. A clinician may use the CP 628 to program modulation parameters into the IPG 626 and ETM 629 in the operating room and in follow-up sessions.” Regarding Hershey, Hershey mentions reprogramming and the advantages thereof (see [0066]) and discloses a comparative process between sub- and supra-perception, wherein the likelihood of paresthesia or analgesia is evaluated for supra- or sub-perception therapy, respectively ([0032]); Hershey also states a process of switching between the two ([0093]). Hershey further states that data on predicted success (“indicator corresponding to likelihood of success” [0108]) and real-time success (“patient-specific information” [0107]). Finally, Hershey states an algorithmic process wherein two sets of parameters are stored simultaneously in the device ([0095]), allowing for an automatic reprogramming – i.e. simply choosing between the two. It would be obvious to one of ordinary skill in the art to modify the method of Gupta, which discloses a reprogramming process (not only in [0101] but also “follow-up” in [0081] and [0097]), such that it incorporates the success (“efficacy”) indicators of Hershey into the comparison of supra- and sub-perception therapy also disclosed by Hershey, such that the device can be automatically reprogrammed to either supra- or sub-perception, thus optimizing therapeutic modality based on patient need, and by extension, therapeutic outcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 20170050035 A1), in further view of Hershey (US 20160228706 A1), in further view of Doan (US 20160317815 A1).

Regarding claim 1, Gupta discloses a method of providing spinal cord stimulation (SCS) therapy to a patient using a spinal cord stimulator comprising an implantable pulse generator (IPG) and a plurality of electrodes implantable in the patient and an external controller for controlling the IPG, the method comprising: enabling the IPG to provide stimulation to the patient, using a graphical user interface (GUI) on a screen of the external controller to determine an indication of efficacy of the provided stimulation (“a patient may communicate that…they are feeling relief in the correct therapy target” [0114]), based on the indication of efficacy, automatically determining via an evaluation algorithm in the external controller (“[user interface] inputs are converted into proposed programming instructions in the same manner” [0115-0116]), whether to perform a reprogramming algorithm in the external controller to adjust one or more stimulation parameters (“…at 1040 the programming instructions are delivered to the medical device. At 1045, the biofeedback information may be captured from the patient after the new programming instructions are delivered [including]…subjective information supplied by the patient…[or] observational…[or] sensed data…At 1050, information about the programming is delivered to the remote device. In some examples, a second input is received, for example based on the biofeedback information, and converted into programming instructions.” [0117]), wherein the reprogramming algorithm: if sub-perception stimulation is determined for reprogramming, performs a sub-perception reprogramming algorithm in the external controller to reprogram the IPG (“may be operated in a sub-perception mode” [0101]; further see [0117]), and if supra-perception stimulation is determined for reprogramming, performs a supra-perception reprogramming algorithm in the external controller to reprogram the IPG (“may be operated in a mode…to relieve pain with perceived paresthesia” [0101]; further see [0117]).  
Regarding sub-perception stimulation and enabling the IPG to provide sub-perception stimulation with the adjusted one or more stimulation parameters, Gupta partially discloses determining whether to use sub-perception stimulation or supra-perception stimulation for reprogramming (“The IPG may be operated in a mode to deliver electrical modulation energy that is therapeutically effective and causes the patient to perceive delivery of the energy …with perceived paresthesia…[or] may be operated in a sub-perception mode…without perceived paresthesia).” [0101]). Gupta further discloses reprogramming and the advantages thereof, stating, “By reprogramming the neuromodulation device (typically by independently varying the modulation energy on the electrodes), the VOA can often be moved back to the effective pain site without having to re-operate on the patient in order to reposition the lead and its electrode array.” ([0081]). In [0097], Gupta discloses, “The IPG 626 may also be operated to modify the programmed modulation parameters to actively control the characteristics of the electrical modulation energy output by the IPG 626. A clinician may use the CP 628 to program modulation parameters into the IPG 626 and ETM 629 in the operating room and in follow-up sessions.” However, it does not explicitly state a comparative process between sub- and supra-perception, nor a specifically automatic reprogramming. Hershey, which discloses a neuromodulation device and thus exists in the applicant’s field of endeavor, discloses a comparative process between sub- and supra-perception, wherein the likelihood of paresthesia or analgesia is evaluated for supra- or sub-perception therapy, respectively ([0032]); Hershey also states a process of switching between the two ([0093]). Hershey further states that data on predicted success (“indicator corresponding to likelihood of success” [0108]) and real-time success (“patient-specific information” [0107]). Finally, Hershey states an algorithmic process wherein two sets of parameters are stored simultaneously in the device ([0095]), allowing for an automatic reprogramming – i.e. simply choosing between the two. It would be obvious to one of ordinary skill in the art to modify the method of Gupta, which discloses a reprogramming process, such that it incorporates the success (“efficacy”) indicators of Hershey into the comparison of supra- and sub-perception therapy also disclosed by Hershey, such that the device can be automatically reprogrammed to either supra- or sub-perception, thus optimizing patient outcome. Hershey admittedly does not explicitly use the term “efficacy,” or “effectiveness,” here; for further support, Doan, which teaches a neuromodulation device and thus exists in the applicant’s field of endeavor, discloses a determination process that relies on effectiveness to decide whether to administer sub- or supra-perception stimulation (“test modulation may be delivered to find the sweet spot for the modulation field and/or other parameters controlling delivery of the therapeutic modulation. Depending on various factors such as patient preference and effectiveness, sub-perception modulation and/or supra-perception modulation may be delivered as the therapeutic modulation” [0075]). It would be obvious to one of ordinary skill to modify the method of Gupta in view of Hershey with the effectiveness-based determination process as disclosed by Doan, such that stimulation delivery is more optimally adapted to individual patients’ needs.

Regarding claim 2, Gupta discloses the external controller being a computing device (“therapy controller” [0030-0031]) and states wherein it is a handheld mobile device (“mobile phone” [0088]; also see [0098]). 

Regarding claim 3, Gupta discloses wherein determining whether to perform a reprogramming algorithm comprises comparison ([0117] discloses reprogramming in response to obtaining patient feedback on treatment) but does not explicitly state using a history. However, Gupta does state wherein “received inputs are stored in a memory circuit” ([0107]), which constitutes a history; further, ([0113-0120]) expands upon transformation of user inputs into programming instructions; although the term “trend” is not explicitly traded, it would be obvious to one of ordinary skill in the art to synthesize multiple “received inputs,” stored in “a memory circuit,” into one or more statistics, representative of trends of efficacy indications, which are converted into programming instructions, in order to optimize device performance in a patient-specific fashion. For further support, Hershey discloses historical trends of data (see [0098-0103; 0105]). It would be obvious to one of ordinary skill in the art to incorporate the data analytics as disclosed by Hershey into the method as disclosed by Gupta in order to improve evaluation of new data by comparing it to known data, better tailor treatment to patient, and maximize patient outcome. 

Regarding claim 4, Gupta discloses wherein the indication of efficacy comprises a patient rating of the efficacy ([0117] discloses a variety of patient input; [0114] discloses patient input specifically pertaining to “feeling relief,” in response to therapy, i.e. the efficacy of that therapy).  

Regarding claim 5, Gupta discloses wherein determining whether to use sub-perception stimulation or supra-perception stimulation for reprogramming comprises obtaining an indication from the patient indicating a preference ([0117] discloses reprogramming in response to obtaining patient feedback) for reprogramming using sub-perception stimulation or supra- perception stimulation ([0101] discloses reprogramming such that the device operates in either sub- or supra-perception stimulation mode).  Gupta partially discloses determining whether to use sub-perception stimulation or supra-perception stimulation for reprogramming (“The IPG may be operated in a mode to deliver electrical modulation energy that is therapeutically effective and causes the patient to perceive delivery of the energy …with perceived paresthesia…[or] may be operated in a sub-perception mode…without perceived paresthesia).” [0101]). However, it does not explicitly state a comparative process between sub- and supra-perception, nor an automatic reprogramming. Hershey, which discloses a neuromodulation device and thus exists in the applicant’s field of endeavor, discloses a comparative process between sub- and supra-perception, wherein the likelihood of paresthesia or analgesia is evaluated for supra- or sub-perception therapy, respectively ([0032]); Hershey also states a process of switching between the two ([0093]). Hershey further states that data on predicted success (“indicator corresponding to likelihood of success” [0108]) and real-time feedback (“patient-specific information” [0107]). Finally, Hershey states an algorithmic process wherein two sets of parameters are stored simultaneously in the device ([0095]), allowing for patient-feedback based reprogramming. It would be obvious to one of ordinary skill in the art to modify the method of Gupta such that it incorporates the success indicators of Hershey into the comparison of supra- and sub-perception therapy also disclosed by Hershey, such that the device can be reprogrammed to either supra- or sub-perception, thus optimizing patient outcome. Hershey admittedly does not explicitly use the term “efficacy,” or “effectiveness,” here; for further support, Doan, which teaches a neuromodulation device and thus exists in the applicant’s field of endeavor, discloses a determination process that relies on effectiveness to decide whether to administer sub- or supra-perception stimulation (“test modulation may be delivered to find the sweet spot for the modulation field and/or other parameters controlling delivery of the therapeutic modulation. Depending on various factors such as patient preference and effectiveness, sub-perception modulation and/or supra-perception modulation may be delivered as the therapeutic modulation” [0075]). It would be obvious to one of ordinary skill to modify the method of Gupta in view of Hershey with the effectiveness-based determination process as disclosed by Doan, such that stimulation delivery is more optimally adapted to individual patients’ needs.

Regarding claim 6,  Gupta discloses wherein the reprogramming algorithm comprises: enabling the IPG to sequentially perform a plurality of stimulation programs ([0108] discusses stimulation-programs; further, Gupta states, “modulation field parameter data may be used to guide subsequent programming of the modulation field(s)” [0079]), wherein each stimulation program comprises stimulation parameters that provide stimulation to a different anatomical location of the patient (“refine the location of the desired neuromodulation target,” [0079-0081]), for each stimulation program, determining an indication of efficacy of the stimulation provided at the different anatomical location, based on the indications of efficacy of the stimulation provided at the different anatomical locations (for instance, “the patient can identify where the dorsal paresthesias are felt” [0080]), determining a best anatomical location for stimulation, and reprogramming the IPG to provide stimulation to the determined best anatomical location (“the device may be programmed to search for the desired modulation target or to refine the location of the desired modulation target…[followed by] reprogramming the neuromodulation device”[0079-0081]). Although Gupta states “supra-perception modulation,” in this particular embodiment, it would be obvious to one of ordinary skill in the art to apply the algorithm to sub-perception stimulation as well (as stated in [0101]). For further support, Hershey discloses a comparative process between supra- or sub-perception, wherein the likelihood of paresthesia or analgesia is evaluated for supra- or sub-perception therapy, respectively ([0032]) – i.e. analgesia being used as a metric for patient feedback. Hershey also states a process of switching between the two ([0093]) and discloses use of data on predicted success (“indicator corresponding to likelihood of success” [0108]) and real-time success (“patient-specific information” [0107]). Finally, Hershey states an algorithmic process wherein two sets of parameters are stored simultaneously in the device ([0095]), allowing for an automatic reprogramming – i.e. simply choosing between the two. It would be obvious to one of ordinary skill in the art to modify the method of Gupta such that it also applies to sub-perception therapy as disclosed by Hershey, expanding the device’s therapeutic modalities and optimizing patient outcome. Hershey admittedly does not explicitly use the term “efficacy,” or “effectiveness,” here; for further support, Doan, which teaches a neuromodulation device and thus exists in the applicant’s field of endeavor, discloses a determination process that relies on effectiveness to decide whether to administer sub- or supra-perception stimulation (“test modulation may be delivered to find the sweet spot for the modulation field and/or other parameters controlling delivery of the therapeutic modulation. Depending on various factors such as patient preference and effectiveness, sub-perception modulation and/or supra-perception modulation may be delivered as the therapeutic modulation” [0075]). It would be obvious to one of ordinary skill to modify the method of Gupta in view of Hershey with the effectiveness-based determination process as disclosed by Doan, such that stimulation delivery is more optimally adapted to individual patients’ needs.

Regarding claim 7, Gupta discloses wherein the plurality of stimulation programs is pre-loaded in the IPG (see [0108]; further, [0022] discloses that “the therapy controller is configured to receive an instruction to download a previously-verified program”).

Regarding claim 8, Gupta discloses wherein the indications of efficacy of the stimulation provided at the different anatomical locations ([0079-0081] discuss the “navigation session,” used to “refine location” of neuromodulation targets and used to guide “reprogramming [of] the neuromodulation device”) comprise patient ratings of the efficacy of the stimulation provided at the different anatomical locations ([0117] discloses using patient feedback to reprogram the device).  

Regarding claim 9, Gupta discloses wherein the sub-perception reprogramming algorithm further comprises adjusting the neural dose of the stimulation (“sub-perception therapy may…include selectively [modulating]…tissue,”; “therapy may be delivered at [a variety of] frequencies…ranges…and duty cycles” [0073]) provided at the determined best anatomical location ([0079-0081] disclose sequential navigation of anatomical targets).  

Regarding claim 10, Gupta discloses wherein the supra-perception reprogramming algorithm comprises: determining whether to use pre-loaded rescue stimulation locations ([0108] discloses pre-loaded programs which can be accessed if “the controller loses the program [through] deletion or corruption,” over which the patient can exert “limited control”) or patient- controlled stimulation locations for reprogramming ([0117] discloses use of patient feedback in reprogramming), if using pre-loaded rescue stimulation locations for reprogramming is determined, performing a rescue location algorithm, and if using patient-controlled stimulation locations for reprogramming is determined, performing a patient-controlled location algorithm ([0117; 0079-0081]).  

Regarding claim 11, Gupta discloses wherein the rescue location algorithm comprises: enabling the IPG to sequentially perform a plurality of stimulation programs, wherein each stimulation program comprises stimulation parameters that provide supra- perception stimulation (see [0076]) at different locations in the patient ([0079-0081] discloses navigation of different anatomical locations), for each stimulation program, determining an indication of the patient's satisfaction with the supra-perception stimulation ([0114] discusses receiving patient input), based on the indications of the patient's satisfaction, determining ([0114] further discloses incorporating patient input that input into device reprogramming) a best location for stimulation, and reprogramming the IPG to provide stimulation to the determined best location ([0108] discloses pre-loaded stimulation programs which “accommodate programming inputs locally,” ([0113])).  

Regarding claim 12, Gupta discloses wherein the plurality of stimulation programs is pre-loaded in the IPG ([0022 discloses “the therapy controller is configured to receive an instruction to download a previously-verified program”).  

Regarding claim 13, Gupta discloses wherein the indication of the patient's satisfaction with the supra-perception stimulation ([0117] discloses obtaining patient feedback) indicates an overlap of paresthesia evoked by the stimulation with the patient's pain ([0073] discloses this overlap when discussing supra-perception therapy, stating “paresthesia, are usually tolerated relative to the sensation of pain, patients sometimes report these sensations to be uncomfortable.”).  

Regarding claims 14 and 17, Gupta discloses wherein wherein the supra-perception reprogramming algorithm further comprises adjusting the neural dose of the stimulation provided at the determined best location (“therapy may be delivered at [a variety of] frequencies…ranges…and duty cycles” [0073]).  

Regarding claim 15, Gupta discloses wherein the patient-controlled ([0117]) location algorithm comprises: enabling the IPG to provide supra-perception stimulation at a first location, obtaining an indication from the patient indicating the patient's satisfaction with the supra-perception stimulation at the first location ([0117]; [0079-0081] discloses sequential navigation of anatomical locations; “refine the location of the desired neuromodulation target,”), enabling the IPG to move the supra-perception stimulation from a first location to a new location, obtaining an indication from the patient indicating the patient's satisfaction with the supra-perception stimulation at the new location, based on the indications of the patient's satisfaction (for instance, “the patient can identify where the dorsal paresthesias are felt” [0080]), determining a best location for stimulation, and reprogramming the IPG to provide stimulation to the determined best location ([0117] discloses reprogramming in response to patient feedback). 

Regarding claim 16, Gupta discloses wherein the indication of the patient's satisfaction with the supra-perception stimulation ([0117] discloses obtaining patient feedback) indicates an overlap of paresthesia evoked by the stimulation with the patient's pain ([0073] discloses this overlap when discussing supra-perception therapy, stating “paresthesia, are usually tolerated relative to the sensation of pain, patients sometimes report these sensations to be uncomfortable,”).  




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner, Art Unit 3792